FINAL REJECTION
(in response to amendment dated 8/11/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 8/11/2022 has been entered and considered for this Office Action.

Drawings
The objection(s) to the drawings under 37 CFR 1.83(a) raised in the previous Office Action1 for failing to show various claimed elements is/are withdrawn in view of the amendment to the claims which deletes said elements.

Claim Rejections Withdrawn
The claim rejections under §112(a) and §112(b) raised in the previous Office Action2 are withdrawn in view of the amendment to the claims.
The claim rejections under §103 raised in the previous Office Action3 are withdrawn in favor of new grounds of rejection necessitated by amendment (see below).

Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not entirely persuasive.
Applicant’s arguments against Kobayashi and Stigall are directed to the newly added limitations of claims 1, 15, and 22, specifically the limitations regarding the density or hardness of the occlusion/calcification.
In view of the amendments to the claims, new grounds of rejection are presented below which further relies on Nair, US 2014/0180273 A1 for teaching this/these limitation(s); see §103 rejection below.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, lines 27-28 recite “the first ultrasound imaging element” but should be corrected to read as --the 
Claim 1, line 30 recites “occlusion or calcification the blood vessel” but should be corrected to read as --occlusion or calcification of the blood vessel--.
Claim 16, line 4 recites “the computer” but should be corrected to read as --[[the]] a computer--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the claim as currently written depends on a canceled claim, rendering the scope of the claim indefinite.
In accordance with compact prosecution practice (see MPEP 2173.06), claim 19 is being construed for purposes of examination as depending on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, 11, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al., US 2015/0025518 A1 (hereinafter “Kobayashi”) in view of Stigall et al., US 2015/0305708 A1 (hereinafter “Stigall”) --as evidenced by Pantages et al., US 2002/0151799 A1 (hereinafter “Pantages”)--, Lee et al., US 2007/0073135 A1 (hereinafter “Lee”), and Nair, US 2014/0180273 A1 (hereinafter “Nair”).
Regarding claim 1, Kobayashi teaches an ultrasound device (“blood vessel insertion-type treatment device 100”, Fig. 3; 1003, Fig. 7) configured to be positioned within a lumen of a blood vessel of a patient (see Figs. 1 and 2 which illustrate insertion of the device 100 inside the renal artery, RA; the ordinarily skilled artisan would have understood that device 1003 of Fig. 7 is similarly configured to be positioned within the renal artery), the ultrasound device comprising:
a flexible elongate sheath (sheath 102, Figs. 3 and 7; “sheath 102 is formed in a tubular shape by a member having […] flexibility” ¶ [0043]) configured to be position within the body lumen of the patient (implied since device 100, which includes sheath 102 as shown in Fig. 3, are shown in Figs. 1 and 2 as being positioned within the renal artery, RA, as discussed above; the ordinarily skilled artisan would have understood the same for device 1003), the sheath comprising an inner lumen (Figs. 3 and 7 shows the sheath 102 has an inside space where elements 103, 104/1043, 105, reside therein; further, “sheath 102 can be internally filled with a medium having acoustic transmission characteristics from the proximal end side” ¶ [0043] implies an inner lumen filled with said medium);
a rotatable, flexile elongate drive shaft (first torque transmission body 103, Figs. 3 and 7, ¶ [0042]; “first torque transmission body 103 can be formed of a flexible member so as to extend from the proximal end to the distal end of the sheath 102” ¶ [0044]), wherein the drive shaft is disposed within the inner lumen of the sheath (see Figs. 3 and 7 which illustrate the first torque transmission body 103 disposed within the lumen of the sheath 102), the drive shaft comprising:
a proximal portion (the portion of the first torque transmission body 103 toward the “proximal end”, Figs. 3 and 7), and
a distal portion (the portion of the first torque transmission body 103 toward the “insertion end”, Figs. 3 and 7);
a hub (transmission body drive unit 1113, Fig. 8, ¶ [0087]), wherein the hub comprises a rotational interface (pivoting motor 1123, Fig. 8) to permit the drive shaft to rotate relative to the sheath (“pivoting motor 1123 can supply a torque which pivotally rotates the first torque transmission body 103 in the longitudinal direction” ¶ [0088]);
an ultrasound imaging element (image acquisition unit 105, Figs. 3 and 7, ¶ [0051]; “The image acquisition unit 105 has a single unit of an imaging ultrasonic transducer 108” ¶ [0052]) disposed at the distal portion of the drive shaft (“The image acquisition unit 105 is disposed on the distal end side further than the first ultrasonic generator 104 of the first torque transmission body 103.” ¶ [0051]) and configured to obtain imaging data of the blood vessel (“The imaging ultrasonic transducer 108 can be arranged so as to be capable of radiating the ultrasonic waves in a direction perpendicular to the longitudinal direction of the first torque transmission body 103, or in a direction which is tilted from the perpendicular direction to the proximal end side by a predetermined angle. The imaging ultrasonic waves (IUS) suitable for acquisition of an image can be generated from the imaging ultrasonic transducer 108. In addition, the imaging ultrasonic transducer 108 can generate a pixel signal corresponding to the reflection waves of the imaging ultrasonic waves (IUS).” ¶ [0053]), the ultrasound imaging element configured to be controlled by an ultrasound processor (¶ [0049], [0055], [0056], the cauterization control unit and the imaging control unit collectively read on the claimed ultrasound processor);
an ultrasound therapy element (first ultrasonic generator 104 which comprises first ultrasonic transducer 106, Fig. 3, ¶ [0042]; first ultrasonic generator 1043, Fig. 7) disposed at the distal portion of the drive shaft (“The first ultrasonic generator 104 is disposed near the distal end of the first torque transmission body 103.” ¶ [0046]; the first ultrasonic generator 1043 is shown as similarly disposed, Fig. 7) and configured to apply an ultrasound therapy to the blood vessel (“The first ultrasonic transducer 106 can be arranged so as to be capable of radiating the ultrasonic waves in a direction perpendicular to the longitudinal direction of the first torque transmission body 103, or in a direction which is tilted from the perpendicular direction to the distal end side by a predetermined angle. The first ultrasonic transducer 106 radiates cauterizing ultrasonic waves CUS having a frequency suitable for cauterization.” ¶ [0047]) while the drive shaft rotates relative to the sheath (in the alternate embodiment of Fig. 7, the first ultrasonic generator 1043 comprises first ultrasound transducer 1063 which has a bent shape, Fig. 7, ¶ [0085]-[0086]; the first torque transmission body is rotated during application of the ultrasound therapy in order to focus the ultrasound therapy without the use of a focusing lens, Fig. 9, ¶ [0088]-[0094]), the ultrasound therapy element configured to be controlled by the ultrasound processor (¶ [0049]); and
an ultrasound processor (¶ [0049], [0055], [0056], the cauterization control unit and the imaging control unit collectively read on a computer) configured to control the ultrasound device to: acquire ultrasound echoes of the blood vessel using the first ultrasound imaging element; and perform an ultrasound therapy procedure on the blood vessel using the ultrasound therapy element.

Kobayashi, however, does not teach or reasonably suggest the following limitations:
Kobayashi does not teach a flexible elongate drive cable per se; rather, Kobayashi teaches a flexible elongate drive shaft as discussed above.
Regarding the limitation of the hub coupling the drive cable to the sheath, while the transmission body drive unit 1113 of Kobayashi appears to be coupled to both the sheath 102 and the first torque transmission body 103, it is unclear whether the transmission body drive unit 1113 couples the first torque transmission body 103 to the sheath 102 (i.e., it is unclear whether the first torque transmission body 103 is coupled to the sheath 102).
Further, Kobayashi does not teach or reasonably suggest that the ultrasound imaging element is configured to obtain imaging data of the blood vessel while the drive cable rotates relative to the sheath.

On the other hand, Stigall teaches an ultrasound device (IVUS and pressure sensing catheter 102, Fig. 2) configured to be positioned within a lumen of a blood vessel of a patient (implied from intravascular ultrasound, IVUS), the ultrasound device comprising:
a flexible elongate sheath (outer catheter/sheath assembly 112, Fig. 2) configured to be positioned within the lumen of the blood vessel of the patient (implied from IVUS);
a flexible elongate drive cable (flexible driveshaft 1324 of imaging core 110, see Figs. 2 and 3) comprising a proximal portion (the portion of 110/132 toward the hub 118, Fig. 2) and a distal portion (the portion of 110/132 toward the transducer housing 116, Fig. 2), wherein the drive cable is disposed within the inner lumen of the sheath (see Figs. 2 and 3 which illustrate 110/132 disposed within the inner lumen of sheath 112);
a hub (hub 118, Fig. 2) coupling the drive cable to the sheath (implied from “a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly” ¶ [0043]), wherein the hub comprises a rotational interface (rotational interface 114, Fig. 2) to permit the drive cable to rotate relative to the sheath (“catheter/sheath assembly 112 includes a hub 118 that supports the rotational interface and provides a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly”, ¶ [0043]); and
an ultrasound imaging element (142, Fig. 3) disposed at the distal portion of the drive cable and configured to obtain imaging data of the blood vessel while the drive cable rotates relative to the shaft (“As the driveshaft rotates (typically at 30 revolutions per second), the transducer is periodically excited with a high voltage pulse to emit a short burst of ultrasound. The same transducer then listens for the returning echoes reflected from various tissue structures, and the IVUS imaging system assembles a two dimensional display of the vessel cross-section from a sequence of several hundred of these ultrasound pulse/echo acquisition sequences occurring during a single revolution of the transducer.” ¶ [0005]).
The ordinarily skilled artisan would have recognized, in view of the evidence of Pantages5, that a drive shaft embodied as a drive cable, as taught by Stigall, would allow for the rotation of the ultrasound element(s) while still maintaining the flexibility of catheter/sheath due to the high torsional stiffness and low bending stiffness of the drive cable.
Further, the ordinarily skilled artisan would have recognized that the hub coupling the drive cable to the sheath, as taught by Stigall, would allow for a fluid seal between the rotating and non-rotating elements (¶ [0043]) –in this case, between the drive cable and the sheath.
Further, the ordinarily skilled artisan would have recognized that obtaining imaging data of the blood vessel while the drive cable rotates relative to the sheath would allow for acquiring a 2D image surrounding the catheter/sheath (i.e., an axial plane perpendicular to the longitudinal axis of the catheter/sheath) to be acquired.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobayashi by:
modifying the drive shaft to be a drive cable, as taught by Stigall;
modifying the hub to couple the drive cable to the sheath, as taught by Stigall; and
configuring the ultrasound imaging element to obtain imaging data of the body lumen while the drive cable rotates relative to the sheath, as taught by Stigall; and
the ordinarily skilled artisan would have been motivated to make these modifications in order to facilitate or allow for rotation of the ultrasound element(s) while still maintaining the flexibility of catheter/sheath, provide a fluid seal between the drive cable and the sheath, and acquire a 2D image surrounding the catheter.

Regarding the limitation of “separate from the ultrasound imaging element separately so that the ultrasound therapy applied by the ultrasound therapy element does not interfere with the imaging data obtained by the ultrasound imaging element”, it is understood that such control is separate because the imaging is controlled by the imaging control unit of the ultrasound processor and the ultrasound therapy is controlled by the cauterization control unit of the ultrasound processor. Further, it is understood that the ultrasound therapy applied by the ultrasound therapy element does not interfere with the imaging data obtained by the ultrasound imaging element because if it did it would defeat the whole purpose of combining the imaging and therapy features into the single ultrasound device. Otherwise, even if (for argument’s sake) Kobayashi didn’t teach such limitation, this limitation is nevertheless obvious in view of Lee as discussed below:
Lee teaches controlling an ultrasound imaging element to obtain imaging data and separately controlling an ultrasound therapy element to apply a therapy such that the therapy applied by the ultrasound therapy element does not interfere with the imaging data obtained by the ultrasound imaging element. In particular, the separation/non-interference between the imaging and therapy is accomplished either by frequency multiplexing (i.e., using different/non-overlapping frequencies for imaging and therapy) or by time multiplexing (i.e., imaging and applying therapies at different times): “Referring now to FIG. 7, the operating frequencies of the ablation and imaging arrays may be distinct from one another. As shown, the frequency response of the ablation array 86 does not overlap the frequency response of the imaging array 88. As will be described further, this non-overlapping of the frequency responses can be exploited to achieve simultaneous imaging and ablation. However, as shown in FIG. 8, it is contemplated that the frequency responses could overlap. And thus, imaging frames may be interleaved with ablation beams.” (¶ [0069]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to control the ultrasound therapy element separately from the ultrasound imaging element so that the ultrasound therapy applied by the ultrasound therapy element does not interfere with the imaging data obtained by the ultrasound therapy element, as taught by Lee; and the ordinarily skilled artisan would have been motivated to make this modification in order to combine the imaging and therapy features into the single ultrasound device.

Kobayashi does not disclose that the ultrasound processor is configured to automatically determine a density or hardness of an occlusion or calcification of the blood vessel based on the acquired ultrasound echoes and perform an ultrasound therapy procedure on the occlusion of calcification of the blood vessel based on the determined density or hardness using the ultrasound therapy element.
Nair in the same field of endeavor (intravascular ultrasonic imaging and therapy) teaches an ultrasound processor (controller 210 and processor 220, Fig. 1) configured to control an ultrasound device (100, Fig. 1) to:
acquire ultrasound echoes (implied from IVUS data, ¶ [0054]; “In embodiments using ultrasound imaging, the transducers of the imaging apparatus 180 would be pulsed along scan lines and then acquire echoes of backscatter signals reflected from the tissue along each scan line.” ¶ [0086]) of a blood vessel using a first ultrasound element (imaging apparatus 180, Fig. 1; “the imaging apparatus 180 comprises an ultrasound imaging transducer” ¶ [0053]);
automatically determine a hardness of an occlusion/calcification of the blood vessel based on the acquired ultrasound echoes (¶ [0086]; “Based on the data received from the imaging apparatus 170 [sic], the tissue characterization 485 and, in some instances, the ablation assessment 755 can indicate that the ablative element 180 is now positioned adjacent to a softer area of necrotic tissue 720 having low to no levels of ablation”, ¶ [0106]; “Based on the data received from the imaging apparatus 170 [sic], the tissue characterization 485 and, in some instances, the ablation assessment 755 can indicate that the ablative element 180 is now positioned adjacent to a harder area of calcific tissue 605 having low to no levels of ablation”, ¶ [0107]); and
perform an ultrasound therapy procedure on the occlusion/calcification of the blood vessel based on the determined hardness (“Based on this information, the user and/or the processor 220 can decrease the level of ablative energy emitted from the ablative element 180 [sic] in order to ablate and tunnel through the necrotic area 720”, ¶ [0106]; “Based on this information, the user and/or the processor 220 can increase the level of ablative energy emitted from the ablative element 180 [sic] in order to effectively ablate and tunnel through the calcific tissue 605 without penetrating the vessel wall”, ¶ [0107]) using an ultrasound therapy element (ablative element 170, Fig. 1; “the ablative element 170 may comprise […] HIFU ablators”, ¶ [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Kobayashi by configuring the ultrasound processor to control the ultrasound device to automatically determine a hardness of an occlusion/calcification of the blood vessel based on the acquired ultrasound echoes and perform an ultrasound therapy procedure on the occlusion/calcification of the blood vessel based on the determined hardness using the ultrasound therapy element, as taught by Nair; and the ordinarily skilled artisan would have been motivated to make this modification in order to effectively ablate and tunnel through the occlusion/calcification without penetrating the vessel wall.

Regarding claim 2, Kobayashi, modified in view of the teachings of Stigall (as evidenced by Pantages), Lee, and Nair, teaches the invention of claim 1 as discussed above. Kobayashi further teaches that the ultrasound imaging element (image acquisition unit 105) comprises a single transducer (imaging ultrasound transducer 108); further that the ultrasound therapy element (first ultrasonic generator 1043) comprises6 a single transducer (first ultrasonic transducer 1063).
Regarding claim 10, Kobayashi, modified in view of the teachings of Stigall (as evidenced by Pantages), Lee, and Nair, teaches the invention of claim 1 as discussed above. Kobayashi further teaches that the ultrasound imaging element and the ultrasound therapy element are adjacent to one another (see Fig. 7).

Regarding claim 11, Kobayashi, modified in view of the teachings of Stigall (as evidenced by Pantages), Lee, and Nair, teaches the invention of claim 1 as discussed above. Kobayashi, modified as discussed above, further teaches a fluid that fills the inner lumen of the sheath surrounding the drive cable (“the sheath 102 can be internally filled with a medium having acoustic transmission characteristics from the proximal end side”, ¶ [0043]; the ordinarily skilled artisan would have understood that the medium is a liquid/gel, which reads on a fluid, because a solid would interfere with rotation of the drive cable and a gas would interfere with acoustic transmission characteristics) but does not teach that the hub comprises a port to receive said fluid.
However, Stigall teaches that the hub comprises a port to receive the fluid (“The hub 118 includes a luer lock flush port 120 through which saline is injected to flush out the air and fill the inner lumen of the sheath with an ultrasound-compatible fluid at the time of use of the catheter. The saline or other similar flush is typically required since air does not readily conduct ultrasound. Saline also provides a biocompatible lubricant for the rotating driveshaft.” ¶ [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kobayashi invention by providing the hub with a port to receive a fluid that fills the inner lumen of the sheath surrounding the drive cable, as taught by Stigall; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide the fluid with access/entry into the lumen for purposes of providing the drive cable with lubrication (to aid in rotation of the drive cable) and flushing air out of the lumen (for acoustic impedance matching).

Regarding claim 15, Kobayashi teaches an ultrasound method for imaging and treating a patient with a device (1003, Fig. 7; see above regarding claim 1) comprising a catheter/sheath (102, Fig. 7; see above regarding claim 1) having an elongate body extending into a lumen of a blood vessel of the patient (renal artery, Figs. 1 and 2; see above regarding claim 1) and a rotatable, flexible elongate drive shaft disposed within the catheter/sheath (103 disposed within 102, Fig. 7; see above regarding claim 1), the method comprising:
while the device is inserted into the lumen of the blood vessel of the patient, applying a torque to the drive shaft to thereby permit the drive shaft to rotate within a rotational interface of the hub (pivoting motor 1123, Fig. 8, which can read on a rotational interface, applies a torque to the first torque transmission body 103 thereby rotating the first torque transmission body 103, ¶ [0088]; in view of the discussion below regarding applying ultrasound therapy while the drive shaft rotates, it is understood that the aforementioned torque is applied to the drive shaft while the device is inserted into the body lumen of the patient);
obtaining imaging data representative of the blood vessel of the patient using a first ultrasound element (image acquisition unit 105, Fig. 7, ¶ [0051]; “The image acquisition unit 105 has a single unit of an imaging ultrasonic transducer 108” ¶ [0052]; “The imaging ultrasonic transducer 108 can be arranged so as to be capable of radiating the ultrasonic waves in a direction perpendicular to the longitudinal direction of the first torque transmission body 103, or in a direction which is tilted from the perpendicular direction to the proximal end side by a predetermined angle. The imaging ultrasonic waves (IUS) suitable for acquisition of an image can be generated from the imaging ultrasonic transducer 108. In addition, the imaging ultrasonic transducer 108 can generate a pixel signal corresponding to the reflection waves of the imaging ultrasonic waves (IUS).” ¶ [0053]) disposed at a distal portion of the drive shaft (“The image acquisition unit 105 is disposed on the distal end side further than the first ultrasonic generator 104 of the first torque transmission body 103.” ¶ [0051]); and
applying an ultrasound therapy using a second ultrasound element (the first ultrasonic generator 1043 comprises first ultrasound transducer 1063 which has a bent shape, Fig. 7, ¶ [0085]-[0086]) disposed at the distal portion of the drive shaft (see Fig. 7 which illustrates that the first ultrasonic generator 1043 is disposed at the distal portion of the first torque transmission body 103) while the drive shaft rotates relative to the catheter/sheath (the first torque transmission body is rotated during application of the ultrasound therapy in order to focus the ultrasound therapy without the use of a focusing lens, Fig. 9, ¶ [0088]-[0094]).

Kobayashi, however, does not teach or reasonably suggest the following limitations:
Kobayashi does not teach a flexible elongate drive cable per se; rather, Kobayashi teaches a flexible elongate drive shaft as discussed above.
Regarding the limitation of “a rotatable, flexible and elongate drive cable […] coupled to the sheath via a hub”, while the transmission body drive unit 1113 of Kobayashi appears to be coupled to both the sheath 102 and the first torque transmission body 103, it is unclear whether the first torque transmission body 103 is coupled to the sheath 102, let alone via the transmission body drive unit 1113.
Further, Kobayashi does not teach or reasonably suggest obtaining the imaging data of the body lumen while the drive cable rotates relative to the catheter/sheath.

On the other hand, Stigall teaches an ultrasound method for imaging a patient with a device (IVUS and pressure sensing catheter 102, Fig. 2) comprising a sheath (outer catheter/sheath assembly 112, Fig. 2) having an elongate body extending into a body lumen of the patient implied from intravascular ultrasound, IVUS  and a rotatable, flexible and elongate drive cable (flexible driveshaft 1327 of imaging core 110, see Figs. 2 and 3) disposed within the sheath (see Figs. 2 and 3 which illustrate 110/132 disposed within the inner lumen of sheath 112) and coupled to the sheath via a hub (hub 118, Fig. 2; “The catheter/sheath assembly 112 includes a hub 118 that supports the rotational interface and provides a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly”, ¶ [0043] implies that the elongate drive cable is coupled to the sheath via the hub), the method comprising:
while the device is inserted into the body lumen of a patient, applying a torque to the drive cable (implied from rotating the drive cable during imaging, ¶ [0005]) to thereby permit the drive cable to rotate  within a rotational interface of the hub (rotational interface 114, Fig. 2; “catheter/sheath assembly 112 includes a hub 118 that supports the rotational interface and provides a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly”, ¶ [0043]);
obtaining imaging data representative of the body lumen of the patient using a first ultrasound element (142, Fig. 3) disposed at a distal portion of the drive cable while the drive cable rotates relative to the sheath (“As the driveshaft rotates (typically at 30 revolutions per second), the transducer is periodically excited with a high voltage pulse to emit a short burst of ultrasound. The same transducer then listens for the returning echoes reflected from various tissue structures, and the IVUS imaging system assembles a two dimensional display of the vessel cross-section from a sequence of several hundred of these ultrasound pulse/echo acquisition sequences occurring during a single revolution of the transducer.” ¶ [0005]).

The ordinarily skilled artisan would have recognized, in view of the evidence of Pantages8, that a drive shaft embodied as a drive cable, as taught by Stigall, would allow for the rotation of the ultrasound element(s) while still maintaining the flexibility of catheter/sheath due to the high torsional stiffness and low bending stiffness of the drive cable.
Further, the ordinarily skilled artisan would have recognized that the hub coupling the drive cable to the sheath, as taught by Stigall, would allow for a fluid seal between the rotating and non-rotating elements (¶ [0043]) –in this case, between the drive cable and the sheath.
Further, the ordinarily skilled artisan would have recognized that obtaining imaging data of the body lumen while the drive cable rotates relative to the sheath would allow for acquiring a 2D image surrounding the catheter (i.e., an axial plane perpendicular to the longitudinal axis of the catheter) to be acquired.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobayashi by:
modifying the drive shaft to be a drive cable, as taught by Stigall;
modifying the hub to couple the drive cable to the sheath, as taught by Stigall; and
obtaining the imaging data while the drive cable rotates relative to the sheath, as taught by Stigall; and
the ordinarily skilled artisan would have been motivated to make these modifications in order to facilitate or allow for rotation of the ultrasound element(s) while still maintaining the flexibility of catheter/sheath, provide a fluid seal between the drive cable and the sheath, and acquire a 2D image surrounding the catheter.

Kobayashi doesn’t disclose determining a density or hardness of an occlusion/calcification of the blood vessel based on the imaging data representative of the blood vessel of the patient, and applying the ultrasound therapy to the occlusion/calcification based on the determined density or hardness using the second ultrasound element, wherein the obtaining of the imaging data, the determining the density or hardness of the occlusion/calcification, and the applying of the ultrasound therapy are performed without removing the device from the lumen of the blood vessel of the patient.
Nair in the same field of endeavor (intravascular ultrasound imaging and therapy) teaches an ultrasound method for imaging and treating a patient with a device comprising a sheath having an elongated body extending into a lumen of a blood vessel of the patient:, the method comprising:
obtaining imaging data representative of the blood vessel of the patient using a first ultrasound element (see ¶ [0053], [0054], and [0086]);
determining a hardness of an occlusion/calcification of a blood vessel based on imaging data representative of the blood vessel of the patient (¶ [0086], [0106], [0107]); and
applying an ultrasound therapy to the occlusion/calcification based on the determined hardness using a second ultrasound element (see ¶ [0106] and [0107]);
wherein the obtaining of the imaging data, the determining of the hardness of the occlusion/calcification, and the applying of the ultrasound therapy are performed without removing the device from the lumen of the blood vessel of the patient (it is understood by the ordinarily skilled artisan that the device is not removed from the lumen of the blood vessel of the patient during the three aforementioned steps because the same device is used to perform all the aforementioned steps).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Kobayashi such that the method comprises determining a density or hardness of an occlusion/calcification of the blood vessel based on the imaging data representative of the blood vessel of the patient, and applying the ultrasound therapy to the occlusion/calcification based on the determined density or hardness using the second ultrasound element, wherein the obtaining of the imaging data, the determining the density or hardness of the occlusion/calcification, and the applying of the ultrasound therapy are performed without removing the device from the lumen of the blood vessel of the patient, as taught by Nair; and ordinarily skilled artisan would have been motivated to make this modification in order to effectively ablate and tunnel through the occlusion/calcification without penetrating the vessel wall.

Regarding claim 16, Kobayashi modified by the teachings of Stigall (as evidenced by Pantages), Lee, and Nair, teaches the invention of claim 15 as discussed above. Although Kobayashi doesn’t disclose determining, using a computer, a parameter for the ultrasound therapy based on the determined density or hardness, this is known from Nair as discussed above (see ¶ [0106]-[0107] of Nair).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Kobayashi such that the method comprises determining, using a computer, a parameter for the ultrasound therapy based on the determined hardness, as taught by Nair; and ordinarily skilled artisan would have been motivated to make this modification in order to effectively ablate and tunnel through the occlusion/calcification without penetrating the vessel wall.
Regarding claim 19, Kobayashi modified by the teachings of Stigall (as evidenced by Pantages), Lee, and Nair, teaches the invention of claim 15 as discussed above. Although Kobayashi doesn’t disclose obtaining further imaging data of the blood vessel of the patient using the first ultrasound element to evaluate the efficacy of the applied ultrasound therapy, this is known from Nair as discussed above (see ¶ [0106]-[0107] of Nair).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Kobayashi such that the method comprises obtaining further imaging data of the blood vessel of the patient using the first ultrasound element to evaluate the efficacy of the applied ultrasound therapy, as taught by Nair; and ordinarily skilled artisan would have been motivated to make this modification in order to effectively ablate and tunnel through the occlusion/calcification without penetrating the vessel wall.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stigall (as evidenced by Pantages), Lee, and Nair as applied to claim 1 above, and further in view of Jenson et al., US 2014/0276050 A1 (hereinafter “Jenson”).
Regarding claim 7, Kobayashi modified by the teachings of Stigall (as evidenced by Pantages), Lee, and Nair, teaches the invention of claim 1 as discussed above; but does not teach a center frequency of the ultrasound imaging element is between 10 MHz and 70 MHz; or that a center frequency of the ultrasound therapy element is between 20 kHz and 5 MHz.
It is noted that the claims do not specify whether the “center frequency” of the ultrasound imaging/therapy elements refer to a frequency response of the transducer (e.g., a peak resonance frequency) or otherwise refers to frequency at which the ultrasound elements are driven (i.e., transmission frequency). Therefore, the broadest reasonable interpretation of “center frequency” is broad enough to encompass both (i.e., the logical disjunction/logical “OR” of the former and the latter).
Jenson teaches a computer (control unit 18, Fig. 18) in communication with an ultrasound imaging element (115, Fig. 2; “second array 115 of ultrasound transducers including one or more transducers 114a, 114b, 114c, 114d (collectively 114)” ¶ [0028]) and an ultrasound therapy element (110, Fig. 2; “first array 110 of ultrasound transducers including one or more transducers 112a, 112b, 112c, 112d (collectively 112)” ¶ [0028]) (“While not explicitly shown, the transducers 112, 114 may be connected to a control unit (such as control unit 18 in FIG. 1) by electrical conductor(s)” ¶ [0034]), wherein the computer is operable to transmit a plurality of control signals such that the ultrasound imaging and therapy elements emit ultrasound energy (“The electrical conductor(s) may provide electricity to the transducers 112, 114 which may then be converted into acoustic energy” ¶ [0034]) at a plurality of different frequencies (“Alternatively, it is contemplated that the transducers 112, 114 may be tuned for a frequency of approximately 5-10 MHz for ablation, but operated briefly (e.g. for a few microseconds) at an imaging frequency (approximately 20-40 MHz). These are just examples.” ¶ [0035]).
MPEP 2144.05 recites: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). […] Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. […] In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.)”
In this case the claimed center frequency range of the ultrasound imaging element (i.e., between 10 MHz and 70 MHz) overlaps disclosed imaging frequency range of 20-40 MHz; further, the claimed center frequency range of the ultrasound therapy element (i.e., between 20 kHz and 5 MHz) overlaps or at least abuts with the disclose therapy range of 5-10 MHz .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kobayashi invention such that the center frequency of the ultrasound imaging element be between 10 MHz and 70 MHz and the center frequency of the ultrasound therapy element be between 1 kHz and 5 MHz, because they overlap or abut the disclosed ranges as discussed above; the ordinarily skilled artisan would have been motivated to make this modification because the ordinarily skilled artisan would have recognized that such frequencies are appropriate for imaging and therapy respectively in view of the teachings of Jenson.

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stigall (as evidenced by Pantages), Lee, and Nair as applied to claim 15 above, and further in view of Hoseit et al., US 2014/0180034 A1 (hereinafter “Hoseit”).
Regarding claim 18, Kobayashi modified by the teachings of Stigall (as evidenced by Pantages), Lee, and Nair, teaches the invention of claim 15 as discussed above; but does not teach introducing a pharmacological agent within the lumen of the blood vessel of the patient.
Hoseit, in the same field of endeavor (e.g., intravascular ultrasound), teaches introducing a pharmacological agent within a lumen of a blood vessel of a patient, and obtaining further imaging data body the lumen of a blood vessel of a patient using a first ultrasound element to evaluate the efficacy of treating the body lumen (aspiration via aspiration port 127 and delivering a drug/therapeutic agent such as a thrombolytic agent via drug delivery port 125, and evaluate and reevaluate the tissue before and after treatement via imaging such as IVUS; see Fig. 1A-1B and 3A-3B ¶ [0007], [0009]-[0011], [0014], [0048], and [0065]-[0067]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention further modify the invention of Kobayashi by introducing a pharmacological agent within the lumen of the blood vessel of the patient, as taught by Hoseit; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide additional treatment to the blood vessel.

Claims 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stigall (as evidenced by Pantages), Jenson, and Nair.
Regarding claim 22, Kobayashi teaches an ultrasound system comprising:
an ultrasound device (“blood vessel insertion-type treatment device 100”, Fig. 3; 1003, Fig. 7) configured to be positioned within a lumen of a blood vessel of a patient (see Figs. 1 and 2 which illustrate insertion of the device 100 inside the renal artery, RA; the ordinarily skilled artisan would have understood that device 1003 of Fig. 7 is similarly configured to be positioned within the renal artery), the ultrasound device comprising:
a flexible elongate catheter/sheath (sheath 102, Figs. 3 and 7; “sheath 102 is formed in a tubular shape by a member having […] flexibility” ¶ [0043]) configured to be positioned within the lumen of the blood vessel of the patient (implied since device 100, which includes sheath 102 as shown in Fig. 3, are shown in Figs. 1 and 2 as being positioned within the renal artery, RA, as discussed above; the ordinarily skilled artisan would have understood the same for device 1003);
a rotatable, flexible elongate drive shaft (first torque transmission body 103, Figs. 3 and 7, ¶ [0042]; “first torque transmission body 103 can be formed of a flexible member so as to extend from the proximal end to the distal end of the sheath 102” ¶ [0044]) disposed within an inner lumen of the catheter/sheath (see Figs. 3 and 7 which illustrate the first torque transmission body 103 disposed within the lumen of the sheath 102);
a hub (transmission body drive unit 1113, Fig. 8, ¶ [0087]) comprising a rotational interface (rotational interface 114, Fig. 2) allows the drive shaft to be rotatable relative to the catheter/sheath (“pivoting motor 1123 can supply a torque which pivotally rotates the first torque transmission body 103 in the longitudinal direction” ¶ [0088]);
a first ultrasound element (image acquisition unit 105, Figs. 3 and 7, ¶ [0051]; “The image acquisition unit 105 has a single unit of an imaging ultrasonic transducer 108” ¶ [0052]) disposed at the distal portion of the drive shaft (“The image acquisition unit 105 is disposed on the distal end side further than the first ultrasonic generator 104 of the first torque transmission body 103.” ¶ [0051]) and configured to obtain imaging data of the blood vessel (“The imaging ultrasonic transducer 108 can be arranged so as to be capable of radiating the ultrasonic waves in a direction perpendicular to the longitudinal direction of the first torque transmission body 103, or in a direction which is tilted from the perpendicular direction to the proximal end side by a predetermined angle. The imaging ultrasonic waves (IUS) suitable for acquisition of an image can be generated from the imaging ultrasonic transducer 108. In addition, the imaging ultrasonic transducer 108 can generate a pixel signal corresponding to the reflection waves of the imaging ultrasonic waves (IUS).” ¶ [0053]);
a second ultrasound element (first ultrasonic generator 104 which comprises first ultrasonic transducer 106, Fig. 3, ¶ [0042]; first ultrasonic generator 1043, Fig. 7) disposed at the distal portion of the drive shaft  (“The first ultrasonic generator 104 is disposed near the distal end of the first torque transmission body 103.” ¶ [0046]; the first ultrasonic generator 1043 is shown as similarly disposed, Fig. 7) and configured to apply an ultrasound therapy to the blood vessel (“The first ultrasonic transducer 106 can be arranged so as to be capable of radiating the ultrasonic waves in a direction perpendicular to the longitudinal direction of the first torque transmission body 103, or in a direction which is tilted from the perpendicular direction to the distal end side by a predetermined angle. The first ultrasonic transducer 106 radiates cauterizing ultrasonic waves CUS having a frequency suitable for cauterization.” ¶ [0047]) while the drive shaft rotates relative to the catheter/sheath (in the alternate embodiment of Fig. 7, the first ultrasonic generator 1043 comprises first ultrasound transducer 1063 which has a bent shape, Fig. 7, ¶ [0085]-[0086]; the first torque transmission body is rotated during application of the ultrasound therapy in order to focus the ultrasound therapy without the use of a focusing lens, Fig. 9, ¶ [0088]-[0094]); and
a computer  (¶ [0049], [0055], [0056], the cauterization control unit and the imaging control unit collectively read on a computer) in communication with the first and second ultrasound elements, wherein the computer is operable to transmit a plurality of control signals such that the first and second ultrasound elements emit ultrasound energy, the computer programmed to: acquire ultrasound echoes of the blood vessel using the first ultrasound element; and perform an ultrasound therapy procedure using the second ultrasound element.

Kobayashi, however, does not teach or reasonably suggest the following limitations:
Kobayashi does not teach a flexible elongate drive cable per se; rather, Kobayashi teaches a flexible elongate drive shaft as discussed above.
Regarding the limitation of the hub coupling the drive cable to the sheath, while the transmission body drive unit 1113 of Kobayashi appears to be coupled to both the sheath 102 and the first torque transmission body 103, it is unclear whether the transmission body drive unit 1113 couples the first torque transmission body 103 to the sheath 102 (i.e., it is unclear whether the first torque transmission body 103 is coupled to the sheath 102).
Further, Kobayashi does not teach or reasonably suggest that the ultrasound imaging element is configured to obtain imaging data of the body lumen while the drive cable rotates relative to the sheath.

On the other hand, Stigall teaches an ultrasound device (IVUS and pressure sensing catheter 102, Fig. 2) configured to be positioned within a lumen of a blood vessel of a patient (implied from intravascular ultrasound, IVUS), the ultrasound device comprising:
a flexible elongate sheath (outer catheter/sheath assembly 112, Fig. 2) configured to be positioned within the lumen of the blood vessel of the patient (implied from IVUS);
a flexible elongate drive cable (flexible driveshaft 1329 of imaging core 110, see Figs. 2 and 3) comprising a proximal portion (the portion of 110/132 toward the hub 118, Fig. 2) and a distal portion (the portion of 110/132 toward the transducer housing 116, Fig. 2), wherein the drive cable is disposed within the inner lumen of the sheath (see Figs. 2 and 3 which illustrate 110/132 disposed within the inner lumen of sheath 112);
a hub (hub 118, Fig. 2) coupling the drive cable to the sheath (implied from “a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly” ¶ [0043]), wherein the hub comprises a rotational interface (rotational interface 114, Fig. 2) to permit the drive cable to rotate relative to the sheath (“catheter/sheath assembly 112 includes a hub 118 that supports the rotational interface and provides a bearing surface and a fluid seal between the rotating and non-rotating elements of the catheter assembly”, ¶ [0043]); and
an ultrasound imaging element (142, Fig. 3) disposed at the distal portion of the drive cable and configured to obtain imaging data of the blood vessel while the drive cable rotates relative to the shaft (“As the driveshaft rotates (typically at 30 revolutions per second), the transducer is periodically excited with a high voltage pulse to emit a short burst of ultrasound. The same transducer then listens for the returning echoes reflected from various tissue structures, and the IVUS imaging system assembles a two dimensional display of the vessel cross-section from a sequence of several hundred of these ultrasound pulse/echo acquisition sequences occurring during a single revolution of the transducer.” ¶ [0005]).

The ordinarily skilled artisan would have recognized, in view of the evidence of Pantages10, that a drive shaft embodied as a drive cable, as taught by Stigall, would allow for the rotation of the ultrasound element(s) while still maintaining the flexibility of catheter/sheath due to the high torsional stiffness and low bending stiffness of the drive cable.
Further, the ordinarily skilled artisan would have recognized that the hub coupling the drive cable to the sheath, as taught by Stigall, would allow for a fluid seal between the rotating and non-rotating elements (¶ [0043]) –in this case, between the drive cable and the sheath.
Further, the ordinarily skilled artisan would have recognized that obtaining imaging data of the blood vessel while the drive cable rotates relative to the sheath would allow for acquiring a 2D image surrounding the catheter (i.e., an axial plane perpendicular to the longitudinal axis of the catheter) to be acquired.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kobayashi by:
modifying the drive shaft to be a drive cable, as taught by Stigall;
modifying the hub to couple the drive cable to the sheath, as taught by Stigall; and
configuring the ultrasound imaging element to obtain imaging data of the blood vessel while the drive cable rotates relative to the sheath, as taught by Stigall; and
the ordinarily skilled artisan would have been motivated to make these modifications in order to facilitate or allow for rotation of the ultrasound element(s) while still maintaining the flexibility of catheter/sheath, provide a fluid seal between the drive cable and the sheath, and acquire a 2D image surrounding the catheter.

In making the above modification it follows that the computer is operable to transmit the plurality of control signals such that the first and second ultrasound elements emit ultrasound energy as the drive cable rotates relative to the sheath because the obvious combination/modification provides for imaging and therapy while the drive cable rotates relative to the sheath as discussed above, and transmission of the plurality of control signals such that the first and second ultrasound elements emit ultrasound energy is required for/inherent of ultrasound imaging and therapy.

However, the modified Kobayashi invention still does not teach that the computer is operable to transmit the plurality of control signals such that the first and second ultrasound elements emit ultrasound energy at a plurality of different frequencies.
Jenson teaches a computer (control unit 18, Fig. 18) in communication with a first ultrasound element (115, Fig. 2; “second array 115 of ultrasound transducers including one or more transducers 114a, 114b, 114c, 114d (collectively 114)” ¶ [0028]) and a second ultrasound element (110, Fig. 2; “first array 110 of ultrasound transducers including one or more transducers 112a, 112b, 112c, 112d (collectively 112)” ¶ [0028]) (“While not explicitly shown, the transducers 112, 114 may be connected to a control unit (such as control unit 18 in FIG. 1) by electrical conductor(s)” ¶ [0034]), wherein the computer is operable to transmit a plurality of control signals such that the first and second ultrasound elements emit ultrasound energy (“The electrical conductor(s) may provide electricity to the transducers 112, 114 which may then be converted into acoustic energy” ¶ [0034]) at a plurality of different frequencies (“Alternatively, it is contemplated that the transducers 112, 114 may be tuned for a frequency of approximately 5-10 MHz for ablation, but operated briefly (e.g. for a few microseconds) at an imaging frequency (approximately 20-40 MHz). These are just examples.” ¶ [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kobayashi invention such that the computer is operable to transmit the plurality of control signals such that the first and second ultrasound elements emit ultrasound energy at a plurality of different frequencies, as taught by Jenson, in order to apply frequencies that are appropriate for imaging and therapy respectively (e.g., 20 MHz and 5 MHz).

Kobayashi doesn’t teach that the computer is programmed to: automatically determine a density or hardness of an occlusion/calcification of the blood vessel based on the acuquired ultrasound echoes; and perform an ultrasound therapy procedure on the occlusion/calcification of the blood vessel based on the determined density or hardness using the ultrasound element.
Nair in the same field of endeavor (intravascular ultrasonic imaging and therapy) teaches a computer (controller 210 and processor 220, Fig. 1) programmed to:
acquire ultrasound echoes (implied from IVUS data, ¶ [0054]; “In embodiments using ultrasound imaging, the transducers of the imaging apparatus 180 would be pulsed along scan lines and then acquire echoes of backscatter signals reflected from the tissue along each scan line.” ¶ [0086]) of a blood vessel using a first ultrasound element (imaging apparatus 180, Fig. 1; “the imaging apparatus 180 comprises an ultrasound imaging transducer” ¶ [0053]);
automatically determine a hardness of an occlusion/calcification of the blood vessel based on the acquired ultrasound echoes (¶ [0086]; “Based on the data received from the imaging apparatus 170 [sic], the tissue characterization 485 and, in some instances, the ablation assessment 755 can indicate that the ablative element 180 is now positioned adjacent to a softer area of necrotic tissue 720 having low to no levels of ablation”, ¶ [0106]; “Based on the data received from the imaging apparatus 170 [sic], the tissue characterization 485 and, in some instances, the ablation assessment 755 can indicate that the ablative element 180 is now positioned adjacent to a harder area of calcific tissue 605 having low to no levels of ablation”, ¶ [0107]); and
perform an ultrasound therapy procedure on the occlusion/calcification of the blood vessel based on the determined hardness (“Based on this information, the user and/or the processor 220 can decrease the level of ablative energy emitted from the ablative element 180 [sic] in order to ablate and tunnel through the necrotic area 720”, ¶ [0106]; “Based on this information, the user and/or the processor 220 can increase the level of ablative energy emitted from the ablative element 180 [sic] in order to effectively ablate and tunnel through the calcific tissue 605 without penetrating the vessel wall”, ¶ [0107]) using a second ultrasound element (ablative element 170, Fig. 1; “the ablative element 170 may comprise […] HIFU ablators”, ¶ [0052]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Kobayashi by programming the computer to automatically determine a hardness of an occlusion/calcification of the blood vessel based on the acquired ultrasound echoes and perform an ultrasound therapy procedure on the occlusion/calcification of the blood vessel based on the determined hardness using the second ultrasound element, as taught by Nair; and the ordinarily skilled artisan would have been motivated to make this modification in order to effectively ablate and tunnel through the occlusion/calcification without penetrating the vessel wall.

Regarding claim 23, Kobayashi modified by the teachings of Stigall (as evidenced by Patages), Jenson, and Nair teaches the invention of claim 22 as discussed above. The modified Kobayashi further teaches a motor (pivoting motor 1123, Fig. 8)  coupled to the drive cabled (modified from a drive shaft to be a drive cable as discussed above regarding claim 1) and configured to rotate the drive cable relative to the sheath. to permit the drive shaft to rotate relative to the sheath (“pivoting motor 1123 can supply a torque which pivotally rotates the first torque transmission body 103 in the longitudinal direction” ¶ [0088]).

Regarding claim 25, Kobayashi modified by the teachings of Stigall (as evidenced by Pantages), Jenson, and Nair teaches the invention of claim 22 as discussed above; but does not teach that the hub comprises a port to receive a fluid that fills the inner lumen of the sheath surrounding the drive cable, wherein the fluid transmits ultrasonic waves and lubricates the rotation of the drive cable relative to the sheath.
However Stigall teaches the hub (118) comprises a port (120) to receive a fluid that fills the inner lumen of the sheath surrounding the drive cable, wherein the fluid transmits ultrasonic waves and lubricates the rotation of the drive cable relative to the sheath (“The hub 118 includes a luer lock flush port 120 through which saline is injected to flush out the air and fill the inner lumen of the sheath with an ultrasound-compatible fluid at the time of use of the catheter. The saline or other similar flush is typically required since air does not readily conduct ultrasound. Saline also provides a biocompatible lubricant for the rotating driveshaft.” ¶ [0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kobayashi invention such that the hub comprises a port to receive a fluid that fills the inner lumen of the sheath surrounding the drive cable, wherein the fluid transmits ultrasonic waves and lubricates the rotation of the drive cable relative to the sheath; and the ordinarily skilled artisan would have been motivated to make this modification in order to provide the fluid with access/entry into the lumen for purposes of providing the drive cable with lubrication (to aid in rotation of the drive cable) and flushing air out of the lumen (for acoustic impedance matching).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Non-Final Rejection dated 5/12/2022, pages 2-3
        2 Non-Final Rejection dated 5/12/2022, pages 4-6
        3 Non-Final Rejection dated 5/12/2022, pages 7-40
        4 The ordinarily skilled artisan would have understood the flexible driveshaft 132 to read on a drive cable because “the flexible driveshaft 132 of the imaging core 110 is composed of two or more layers of counter wound stainless steel wires” (¶ [0045]).
        5 Pantages teaches that a drive cable has high torsional stiffness but low bending stiffness (¶ [0047]).
        6 It is noted that the term “comprise”/“comprises” is interpreted to be inclusive or open-ended and does 
        not exclude additional, unrecited elements (see MPEP 2111.03). Therefore the claim as currently presented does not preclude embodiments where there second ultrasound element is made up of more than one single transducer such as multiple single transducers.
        7 The ordinarily skilled artisan would have understood the flexible driveshaft 132 to read on a drive cable because “the flexible driveshaft 132 of the imaging core 110 is composed of two or more layers of counter wound stainless steel wires” (¶ [0045]).
        8 Pantages teaches that a drive cable has high torsional stiffness but low bending stiffness (¶ [0047].)
        9 The ordinarily skilled artisan would have understood the flexible driveshaft 132 to read on a drive cable because “the flexible driveshaft 132 of the imaging core 110 is composed of two or more layers of counter wound stainless steel wires” (¶ [0045]).
        10 Pantages teaches that a drive cable has high torsional stiffness but low bending stiffness (¶ [0047]).